                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

DESIREE MOYE,                                :
                                             :
                    Plaintiff,               :
                                             :
             v.                              :             No. 17-cv-4776
                                             :
NANCY ANN BERRYHILL, Acting                  :
Commissioner Social Security Administration, :
                                             :
                    Defendant.               :
__________________________________________

                                          ORDER

      AND NOW, this 1st day of October, 2018, for the reasons expressed in the opinion issued

this date, IT IS ORDERED THAT:


   1. The Report and Recommendation of United States Magistrate Judge Timothy R. Rice,

      ECF No. 15, is ADOPTED IN PART.

   2. Plaintiff’s Request for Review, ECF No. 3, is GRANTED.

   3. The decision of the Commissioner of the Social Security Administration is REVERSED.

   4. This case is REMANDED to the Commissioner of the Social Security Administration for

      payment of benefits to Plaintiff consistent with this Court’s opinion.

   5. This case is CLOSED.

                                                    BY THE COURT:



                                                    /s/ Joseph F. Leeson, Jr.____________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                              092818
